DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-20, in the reply filed on 16 December 2020 is acknowledged.
Drawings
The Drawings filed 19 August 2020 are approved by the examiner.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Examiner’s remarks/notes
It is noted that the prosecution is performed by a different examiner.  
Claim interpretation: 
The phrases “configured to be functionalized with an active material” in claim 8, “configured to produce elastomer compounds” in claim 10 and “configured to selectively inhibit infiltration” in claim 15 can broadly be construed as an intended purpose of the claimed components. Therefore the composition and components taught by the cited references only need to be capable of being a preform for the intended use. The purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention; thus, the prior art structure - which has similar components to that set forth in the present claims - is capable of performing the recited purpose or intended use.
The covetic material of claims 16-20 has been broadly construed as a metal intermixed with carbon – applicant is urged to clarify the claimed limitation in case applicant definition is directed to a specific Al or Cu metal melted mixed carbon (see ¶46 of applicant’s specification).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu (US-20160043384-A1).

    PNG
    media_image1.png
    267
    376
    media_image1.png
    Greyscale
	Claims 8, 9, 11, 13 and 15: Zhamu discloses a graphene foam with a plurality of pores lined with graphene and filled with active materials such as Si, Sn and conductive polymers (abs, ¶35-42, 45, 90-94 and Fig 1(B) with accompanying text). It is noted that the surfactant limitation is met by the presence of a plurality of different particles – thus the infiltration of additional particles would be inhibited (¶45, 72, 90-94).
	Claims 10 and 12: Zhamu discloses elastomers and polymers (¶45).
	Claims 16, 19 and 20: Zhamu discloses the bi-modal pores feature and the carbon/metal melting feature (Fig 1 and ¶127) thus meeting the claimed covetic material characteristics.
	Claim 17: Zhamu discloses a surface area from 50-2000 m2/g (abs).
	Claim 18: Zhamu discloses an electrical conductivity of no less than 1000 S/cm (abs).

Claim(s) 8-13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US-20160315326-A1).

    PNG
    media_image2.png
    230
    206
    media_image2.png
    Greyscale
	Claims 8, 9, 11, 13 and 15: Shin discloses a graphene foam with a plurality of pores embedded with metallic nanoparticles or nanorods (abs, ¶79-81 and Figs 1, 2, 13 with accompanying text). In particular, Shin discloses silicon or iron nanoparticles and pores having a diameter range of 10 nm to 100 microns (¶14-25, 79-83, 95). It is noted that the surfactant limitation is met by the presence of a plurality of different particles – thus the infiltration of additional particles would be inhibited.
	Claims 10 and 12: Shin discloses elastomers and polymers (¶91, 114, 115).
	Claims 16, 19 and 20: Shin discloses the covetic material and the bi-modal feature since the pores have different diameters, the carbon/metal intermixing feature and the post-melting feature (Fig 1 and ¶123, 126).
	Claim 18: Regarding the claimed conductivity property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Here, Shin discloses the same metallic carbon covetic material.
Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shugart (US-20120244033-A1).	
	Claim 16: Shugart discloses a covetic aluminum-carbon material with activated carbon located within the pores of the metal framework (abs, Fig 1 with accompanying text). Further, Shugart discloses the alloy feature and pores having different sizes (¶22-23, Fig 1). 
	Claim 18: Regarding the claimed conductivity property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be 
	Claims 19 and 20: Shugart discloses a plurality of carbon filled pores within the metallic framework (Figs 1 and 4 with accompanying text).
Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakir "Novel metal-carbon nanomaterials: A review on covetics." Adv Mat Lett 2017, 8(9), 884-890.
	Claim 16: Bakir discloses a covetic copper-carbon material with carbon located within the pores of the metal framework (abs, Fig 4 with accompanying text). Further, Bakir discloses the pores having different sizes (¶22-23, Fig 1). 
	Claim 18: Regarding the claimed conductivity property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Here, Bakir discloses the same metallic carbon covetic material – thus, it would be expected that the same conductivity would be exhibited.
	Claims 19 and 20: Bakir discloses a plurality of carbon filled pores within the metallic web framework (Fig 4 with accompanying text).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu or Shin.
Zhamu or Shin discloses pores having a range of 2 nm to 10 microns (Zhamu: ¶72) or 10 nm to 100 microns (Shin: 79). The Zhamu or Shin reference discloses the claimed invention but does not explicitly .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Braun discloses a scaffold-free 3D porous graphene electrode.
Duan discloses a porous graphene framework infiltrated with metallic nanoparticles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/TRI V NGUYEN/Primary Examiner, Art Unit 1764